C. A. 5th Cir.; and
C. A. 1st Cir. Motion of petitioners in No. 96-8837 for leave to proceed in forma pauperis granted. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. Briefs of petitioners are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 23, 1998. Brief of the Solicitor General is to be filed with the Clerk and served upon *1024opposing counsel on or before 3 p.m., Friday, February 20, 1998. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, March 18, 1998. This Court’s Rule 29.2 does not apply. Reported below: No. 96-1654, 106 F. 3d 636; No. 96-8837, 106 F. 3d 1056.